Today our continent is experiencing a time of great
opportunity, yet it is also beset by serious threats,
including a falling standard of living for the masses,
radical adjustment measures, the globalization of
financial capital and a lack of access to markets in
developed countries - all of which have not
contributed to generating sustained economic growth,
and even less to reducing poverty and inequality. The
great challenge before us is to redouble our efforts
daily to eradicate this cancer by strengthening public
institutions and forging a new social ethic, as well as a
new international order with multilateral bodies that
truly contribute to peace throughout the world, human
development and the sharp reduction of poverty, social
inequalities and the exploitation of man by man and
nation by nation.
The United Nations, this noble institution, must
not lose sight of its historic memory, its raison díÍtre
and the objectives that led to its creation, if its efforts
currently under way are to result in healthy attitude
changes and a greater political capacity to institute
regulatory frameworks that can put a stop to economic
Darwinism and conflicts throughout the world.
Today, more than ever, the possibility of building
a more just world, free from such painful
contradictions, depends upon the inclusion of the less
developed countries in the globalized economy and the
political will to overcome pure market forces. The
industrialization of the United States, Germany and
Japan in the nineteenth century could be described in
similar terms, as could their emergence from their
relative backwardness compared with Great Britain,
the pioneer nation of that time.
The failure throughout almost all of Latin
America to overcome its backwardness, poverty and
dependency is frequently due to selfishness and
historic impediments to advantageous connections
between our national economies and the worldwide
market. If this seems to be a recurrent condition, then
we should constantly keep in mind the message of the
Consensus of Brazil: we must govern globalization if
we are to turn it into a source of opportunity for all, if
globalization is not to be what it has become ó a force
synonymous with marginalization, exclusion or
conquest, dependent on markets and cheap labour,
which leads to a form of semi-slavery in many
countries.
I wish to propose to the General Assembly joint
action that can be taken in four areas.
First, social investment throughout the continent
must reach levels that will make it possible to attain
the Millennium Development Goals. To that end, the
poorest countries, which clearly cannot obtain such
levels of investment, could have recourse to a
counterpart fund for social equity with soft financing
coming from international organizations and unilateral
contributions.
Secondly, we realize that not everything can be
solved with money. Money, when it is misused,
weakens and corrupts. Accordingly, we must also
commit ourselves to carrying out the necessary
institutional reforms to ensure the proper formulation,
implementation and assessment of social policies. And
we must be ready to ensure that access to the
aforementioned funds will lead to wide-reaching
innovations in the management of public
administration, demonstrable by means of indices on
efficiency and transparency.
Thirdly, international organizations must
increasingly realize that economic and social reform
must flow from the experience and wisdom of those
countries themselves, with their own formulas that are
in keeping with their cultural standards and that
involve all the representatives of civil society.
Fourthly, with growing levels of poverty it is
impossible to meet the burden of external debt
servicing. There must be a new, realistic policy that
will put forward rational terms on future payment of
debt, terms that will make it possible to lay the basis
for sustained and equitable development, terms which
allow us to meet our commitments without pushing our
19

people into irreversible poverty. It is important to place
the needs of the poor and dispossessed over the
repayment of the debt.
That is why we must imaginatively and skilfully
devise alternative financing mechanisms for the fight
against hunger and extreme poverty. That task requires
greater intellectual resources and technical expertise
and a new and fair financial architecture, not the
accumulation of wealth, worship of the market or the
promotion of globalization that does not allow the just
distribution of the wealth produced by all of us
throughout the world. We need a new financial
architecture that enables us to reduce poverty and to
work for the stability of the worldís emerging
democracies.
One year ago, my Government inherited a
situation characterized by economic stagnation,
recession and spreading poverty and by weak and
unreliable public institutions, resulting in timid social
policies that could hardly tackle the Millennium
Development Goals.
Two major challenges face my country. First, the
indigenous population - which in Paraguay is not
large, totalling no more than 100,000 - lacks access to
its most vital needs and faces the disintegration of
much of its natural lands owing to the historical rule of
indolent landowners, and most recently to a type of
agrarian modernization that was insensitive to human
dignity.
Secondly, the unconscionable face of extreme
poverty in my country is that of the peasants. Today,
two out of three Paraguayans continue to belong to that
social sector. Likewise, one of the most significant
causes of that critical national problem is the very
unjust distribution of land that has existed for many
years in Paraguay. That is not only an urgent and very
shocking social problem, but also a political and
ethical problem that is manifested in a repeated and
increasingly grave struggle for land.
In the light of that situation, we propose a State
with social, fiscal and environmental responsibility:
social responsibility in the sense of guaranteeing
health, education and basic services and avoiding
concentration of profit and wealth; fiscal responsibility
to avoid a deficit and chronic indebtedness, which
ultimately punish social investment; and environmental
responsibility to preserve natureís reproductive
capacity and to ensure for future generations the right
to enjoy resources not created by man.
We also propose the implementation of a national
anti-poverty strategy that will channel the domestic and
external resources necessary to meet the Millennium
Development Goals. The national Government has
defined as a top budget priority an increase in social
spending to resolutely address the problems of poverty,
destitution and inequality, with the objective of
reaching 40 per cent of the central administrationís
total public spending for next year, 2005.
For development, cooperation is not enough;
there must also be access to markets on preferential
terms, liberalization of the agricultural product markets
and special treatment for the landlocked least
developed countries, such as Paraguay, punished by
history and geopolitics, which make our foreign trade
more expensive and significantly reduce our
competitiveness. There needs to be a compensatory
framework to place my country, Paraguay, on an equal
footing with other nations in terms of international
trade.
In the international context, we join in the appeal
for a more just and humanized international order in
which the least developed are not always condemned to
discrimination, indifference and backwardness. With
that objective, we must move towards an inclusive
multilateralism that will offer equality, rationality and
justice in international relations.
Similarly ó and in keeping with Paraguayís
position on Taiwan in the United Nations ó we once
more reaffirm our conviction that the brotherly
Republic of China, Taiwan, should become a full-
fledged Member of the Organization, in accordance
with the principle of universality and with norms of
international law.
Today we have heard more of the same things we
hear every year in the Assembly. But we hope that this
time we can return to our countries and share with our
peoples the news that finally, in New York, the worldís
leaders have taken important steps forward in
alleviating - even if just a little - the pain, sorrow
and hopelessness of the millions of human beings who
live on Earth. I am confident that God will give us the
wisdom and the strength necessary to lead our
countries on the path of freedom, peace, development
and justice.